Citation Nr: 0113817	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  95-26 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to compensation benefits for chronic 
cardiovascular disease pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).

2.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



INTRODUCTION

The veteran performed periods of active duty beginning in 
December 1942 and ending in April 1964, having completed 
slightly more than 20 years of active service.

The current appeal arose from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The RO denied entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for chronic cardiovascular disease, and 
special monthly compensation by reason of being in need of 
regular aid and attendance or on account of being housebound.

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in September 1995, a transcript of 
which has been associated with the claims file.

Subsequently the RO adjudicated a variety of claims pursued 
by the veteran, none of which has been the subject of a 
notice of disagreement.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCCA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993), VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49, 747 
(1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure all appropriate development is 
undertaken in this case.

In June 1992 the veteran requested that his claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 be reopened.  He basically 
contended that the medication; namely, Quinidine, prescribed 
by VA medical personnel, precipitated a cardiac arrest and 
cardiovascular disease in general.  

A June 1994 VA hospital summary shows that Quinidine was 
considered to contribute to ventricular fibrillation arrest.  
In two subsequent opinions, a member of the RO rating board 
discounted any relationship between the veteran's cardiac 
arrest and VA treatment.  No opinion was expressed by a VA 
examiner as to etiology of cardiovascular disease.

The Board notes that in this case, the provisions of 
38 U.S.C.A. § 1151, in effect prior to October 1, 1997, are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the appellant to prevail.  
However, inasmuch as the reopened claim brought pursuant to 
the provisions of 38 U.S.C.A. § 1151 was filed more than five 
years prior to October 1, 1997 (June 1992), the provisions of 
38 U.S.C.A. § 1151 in effect from October 1, 1997 forward are 
inapplicable to the claim.  See VAOPGCPREC 40-97.  

The Board is of the opinion that a comprehensive, 
contemporaneous VA special cardiology examination with an 
opinion by the medical specialist would materially assist in 
the adjudication of the claimant's appeal.  Association with 
the claims file of additional records referable to treatment 
of the veteran for cardiovascular disease would also enhance 
the Board's adjudication of the claimant's appeal.

Service connection has been granted for psychological 
gastrointestinal reaction with duodenal ulcer, rated as 30 
percent disabling; residuals of a fracture of the right 
hamate bone, hemorrhoidectomy, and hearing loss, each rated 
as noncompensable.  The combined schedular evaluation is 30 
percent.

Additionally, a VA examiner has not opined as to whether 
service-connected disabilities have rendered the veteran in 
need of regular aid and attendance.  



Of course, the claim for special monthly compensation for aid 
and attendance benefits rests on the outcome  of the claim 
for compensation benefits for cardiovascular disease pursuant 
to the criteria of 38 U.S.C.A. § 1151.

Accordingly, the case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess aditional 
records referable to treatment of his 
cardiovascular disease, and medical 
opinions as to its etiology.  

After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not been 
previously secured.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for a VA special cardiological 
examination of the veteran by a 
specialist in cardiovascular diseases to 
include on a fee basis if necessary

The claims file, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The medical specialist must be requested 
to provide an opinion as to whether the 
administration of Quinidine precipitated 
a cardiac arrest, whether any 
cardiovascular disability found is 
causally related to VA's treatment, 
merely coincidental with that treatment, 
or is a continuance or natural progress 
of heart disease irrespective of the 
administration of Quinidine.  As the 
veteran's claim was filed prior to 
October 1, 1997, the examiner need not 
address negligence, etc.



Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  The RO should arrange for a VA aid 
and attendance examination of the veteran 
to ascertain whether his service-
connected disabilities have rendered him 
in need of regular aid and attendance.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies should be conducted.  The 
examiner must be requested to express an 
opinion as to whether the veteran's 
service-connected disabilities have 
rendered him unable to work.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to compensation 
benefits for cardiovascular disease 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151, and special monthly compensation 
by reason of being in need of aid and 
attendance.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (DDOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO;  however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claims.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


